Gilbert, J.
The exception in this case is to the first grant of a new trial; and therefore, in order to determine whether the verdict rendered by the jury was demanded, a proper brief of the evidence is essential. What purports to be a brief of the evidence consists, in the main, of a full stenographic report of the testimony, containing all of the questions to the witnesses and their answei's. This is not a sufficient compliance with the statute; and therefore the judgment is affirmed. Judgment affirmed.

All the Justices concur.